Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 14, 2018

The Court of Appeals hereby passes the following order:

A18A2120. JASCINTH SUTTON v. FIREBIRD SFE I, LLC.

      This case originated as a dispossessory proceeding in magistrate court. The
magistrate court entered a judgment in favor of the plaintiff, and defendant Jascinth
Sutton appealed to superior court. The superior court denied Sutton’s appeal, and
she filed a notice of appeal to this Court. We, however, lack jurisdiction.
      When a superior court order involves a de novo appeal from a magistrate court
decision, an appellant is required to follow the discretionary appeal procedure. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Accordingly, Sutton’s notice of direct appeal does not give rise to a valid
appeal. For these reasons, we lack jurisdiction to review this appeal, which is hereby
DISMISSED.

                                         Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   08/14/2018
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.